Order issued April 30, 2014




                                       S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-13-00672-CR
                       ________________________________________

                        JOSEPH VANN HUTCHINSON, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                                        ORDER

                           Before Justices Lang, Myers, and Brown

         Based on the Court’s opinion of this date, we GRANT the January 1, 2014 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Joseph Vann

Hutchinson, TDCJ No. 1859596, Formby State Jail, 998 County Road AA, Plainview, Texas,

79072.



                                                   /Ada Brown/
                                                   ADA BROWN
                                                   JUSTICE